Citation Nr: 0509399	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation greater than 70 percent for 
paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
November 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal. 

In November 2001, the veteran testified at a hearing held at 
the RO.  A transcript of the proceeding is of record.  

The Board issued a decision in this matter in April 2002.  
The case was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2002, the Court 
vacated the Board's decision.  In September 2003, the Board 
remanded the matter to the RO.  Thereafter, upon completion 
of the development set forth in the Board's Remand, the RO 
issued a supplemental statement of the case in which it 
continued the denial of the veteran's claim.  Hence, it has 
been returned to the Board for further review.  


FINDINGS OF FACT

1.  Appellant's service-connected paranoid schizophrenia is 
manifested primarily by anxiety and psychotic ideation.  VA 
outpatient treatment records indicate that schizophrenia is 
in remission.  He receives treatment with psychotropic 
medications and psychotherapy; is well-oriented; and has 
relevant and coherent speech.

2.  The appellant retains full-time employment as a laundry 
worker for a governmental agency and receives excellent job 
performance appraisals.

3.  The service-connected psychiatric disability does not 
more nearly approximate total social and industrial 
inadaptability.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
appellant's service-connected paranoid schizophrenia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.126, 4.130, Code 9203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an March 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing an increase in severity in his 
service-connected paranoid schizophrenia.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  In response to the RO's letter in March 2004, 
the veteran identified treatment for his psychiatric 
disability exclusively through the VA medical center.  The RO 
has obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded a VA examination as noted 
below.  Finally, the veteran was afforded an opportunity to 
testify before RO personnel at the November 2001 hearing.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is in receipt of a 70 percent disability 
evaluation for his service-connected paranoid schizophrenia 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9203.  
Pursuant to the general rating formula for mental disorders, 
including paranoid schizophrenia (Diagnostic Code 9203):  A 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (2004).  

Additionally, the provisions of 38 C.F.R. § 4.126(a)(b) 
state:

(a) When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.

(b) When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

Service connection for schizophrenia was granted by an April 
1983 rating decision.  A 50 percent evaluation was initially 
assigned.  Later, by way of a July 1989 decision, the Board 
found that the criteria for a 70 percent evaluation were met.  
A total rating was in effect in May 1990.  However, in 
September 1993, the 100 percent evaluation was reduced to 70 
percent.  

Later RO and Board decisions continued the 70 percent 
disability evaluation.  

In this matter, in June 2000 the veteran claimed entitlement 
to an increased rating for the service-connected psychiatric 
disability.  

Historically, the evidentiary record indicates on March 1997 
and August 1998 VA psychiatric examinations, it was noted 
that appellant was a full-time VA laundry worker.  He was 
well-oriented, but appeared anxious.  Auditory 
hallucinations, persecutory delusions, impaired 
memory/concentration, and ideas of reference were reported.  
Paranoid schizophrenia was diagnosed and a current GAF score 
of 49 to 50 was assigned.  The examiner who conducted the 
March 1997 examination stated that, despite severe and 
persistent mental illness, appellant was trying to continue 
working at his less demanding-type job and that he was afraid 
of not being able to work in another job situation in the 
event he was laid off or fired. Severe social and moderately 
severe vocational impairment was assessed.

VA outpatient treatment records dated from August 1999 to 
November 2000 reveal that in late 1999, appellant reportedly 
was doing well and displayed no psychotic symptoms.  

In a June 2000 written statement, a VA psychiatrist stated 
that despite quite significant symptoms including severe 
anxiety, paranoid feelings, and sleep difficulties treated by 
high dosages of medications, appellant was very determined to 
work full-time.  That psychiatrist opined that if it was not 
for his psychological need to be productive, appellant would 
have been totally disabled.

On October 2000 VA psychiatric examination, the examiner 
stated that he had reviewed the claims file and treatment 
notes and interviewed appellant.  It was reported that there 
had been little significant change in appellant's life since 
the previous August 1998 VA psychiatric examination.  
Appellant reported that he had been employed as a VA laundry 
worker for more than a decade; and that although the job had 
significantly curbed his "suicidality" and his occasional 
psychotic ideation, work was also a constant source of 
stress, particularly in that coworkers were occasionally 
extremely nasty.  Appellant felt that in this job, he 
functioned in a controlled environment and that it was the 
only place that he was able to work since all of his needs 
were taken care of there.  It was noted that all of his 
psychiatric treatment and support system were there at the 
VA; that they were very responsive to him if he had a job-
related problem; and that work at the VA was more like being 
at a treatment center.  His medications included Haldol 
injections (150 mg) with 100 mg of trazodone for sleep and 
oxazepam for anxiety during daytime.  He reported not being 
involved in any significant relationships and not having had 
any recent hospitalizations.  His complaints included 
constant anxiety, active hallucinations and delusions, ideas 
of reference, paranoia, being withdrawn, sleep disturbance, 
and an inability to concentrate, read, or retain information. 
He continued to live with his parents.

On that examination, appellant appeared cleanly dressed with 
good hygiene.  Speech was spontaneous, relevant, and coherent 
and he was cooperative and nonevasive in manner.  He appeared 
very fidgety, changing positions in his chair and shaking his 
legs nervously.  Affect was constricted. Mood was agitated 
and depressed. He was correctly oriented.  Attention, 
concentration, and memory appeared poor with fair insight and 
judgment.  The examiner noted that appellant continued to 
have auditory hallucinations, ideas of reference, and 
persecutory delusions, despite taking medications; and that 
although able to work in a very controlled VA environment, 
appellant had a great deal of trouble dealing with others and 
withdrew whenever possible because he did not trust others.  
The examiner agreed with appellant that the only place 
appellant could probably work would be in the protective 
environment of the VA setting.  The examiner opined that 
despite his medication regimen, appellant still experienced 
severe schizophrenic symptoms with severe interpersonal and 
vocational impairment. Paranoid schizophrenia was diagnosed 
and a current GAF score of 43 was assigned.

More recent VA outpatient treatment records dated from August 
2000 to November 2001 do not indicate any worsening of 
appellant's psychiatric disability.  In fact, said records 
appear to indicate overall improvement in his psychiatric 
disability to some extent.  For example, in April 2001, it 
was noted that appellant continued to feel proud of being 
able to work full time; that he seemed to be doing a very 
good job; that he had no significant difficulties with 
sleep/appetite or getting along with coworkers; and that he 
was able to concentrate.  It was noted that a mental status 
evaluation revealed no significant changes.  It was also 
noted that he appeared cooperative and pleasant, although 
agitated; that he had no hallucinations or cognitive 
deficits; and that his paranoid delusions did not interfere 
with his daily functioning.  In October 2001, he appeared 
alert, well kept, and cooperative.  Speech was relevant, 
coherent, and goal-directed. There was no psychomotor 
agitation/retardation.  He denied hallucinations.  He had no 
delusions.  Affect was appropriate and euthymic.  He was 
well-oriented.  Recent/remote memory, insight, and judgment 
were described as good. 

Additionally, during a November 2001 RO hearing, at T.4-8, 
appellant testified that he worked 8 hours a day; that he did 
not miss work often, stating that he had 800 hours of earned 
sick leave; that he had worked in the laundry room at a VA 
Medical Center for the past 11 years (and as a painter for VA 
for 5 years previously); that his annual salary was $35,000; 
and that he received excellent performance evaluations.  

Finally, the most recent VA outpatient treatment records from 
October 2003 to November 2004 show no worsening of the 
veteran's symptoms.  A June 2004 note indicated that he had 
quit drinking caffeinated beverages.  As a result, he noticed 
significant reduction in his anxiety symptoms and tremors.  
The examiner noted that the veteran had no significant 
psychiatric symptoms.  He continued to work in the laundry 
facility.  He denied any depression, suicidal ideation or 
homicidal ideation, delusions, hallucinations, or paranoid 
ideations.  A November 2004 note indicated that schizophrenia 
was in remission.  The veteran was compliant with medications 
and had no adverse effects.  

In sum, the criteria for a 100 percent evaluation are not 
met.  The clinical evidence does not reveal symptomatology 
consistent with a 100 percent evaluation.  Other than 
subjective assertions by the veteran and his relatives, there 
is no competent evidence showing any gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations, grossly inappropriate behavior, suicidal or 
homicidal ideation, intermittent inability to perform the 
activities of daily living, disorientation to time or place 
or memory loss.  

Rather, the evidence reveals that appellant has had 
relatively successful industrial functioning, relatively 
intact cognitive functioning, and absence of history of 
recent psychiatric hospitalizations.  The fact that the 
appellant is currently gainfully employed and has maintained 
employment in a responsible position for many years, albeit 
in a somewhat protective work environment, is significant, 
since the pertinent rating criteria is predicated in part on 
the degree of industrial impairment caused by a service-
connected psychiatric disorder.  Thus, the clinical evidence 
reveals that appellant's psychiatric symptomatology is 
productive of no more than severe social and industrial 
impairment, as the examiners' own assessments state and as 
indicated by the GAF scores assigned and other clinical 
findings.  

In short, for the reasons set forth, total social and 
industrial inadaptability is not more nearly approximated or 
shown.  Thus, appellant does not meet the criteria for an 
increased evaluation for the service-connected psychiatric 
disability.  

Additionally, the Board finds that there is no showing that 
the veteran's paranoid schizophrenia has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 70 percent 
rating assigned adequately compensates the veteran for the 
severity of his psychiatric disability.  Hence, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990).


ORDER

An evaluation greater than 70 percent for paranoid 
schizophrenia is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


